Citation Nr: 1229921	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-39 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for bipolar disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

By rating action in March 2006, service connection for a bipolar disorder was denied.  The Veteran disagreed with this decision.  Subsequently by rating action in November 2007 the RO granted service connection for a bipolar disorder (previously manic depressive disorder) and assigned an evaluation of 30 percent effective July 25, 2005. The Veteran disagreed with the assigned rating.  
  
Subsequently by rating action in November 2008 the RO granted an increased evaluation for bipolar disorder from 30 percent to 50 percent effective July 25, 2005.  The Veteran continued to disagree with the assigned rating and has appealed to the Board. 


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's bipolar disorder manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A global assessment of functioning (GAF) score of 50-55 was assigned in the November 2007 VA examination; 55 in the June 2008 VA examination; and, 57 in the July 2009 VA examination.

2.  At no point during the rating period on appeal did the Veteran's bipolar disorder more nearly approximate occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a higher disability rating in excess of 50 percent for bipolar disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b) (1).

The appeal for a higher rating for a bipolar disorder arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes three VA examination reports, VAMC treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in November 2007, June 2008, and July 2009.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected bipolar disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9432, which provides: 

A 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Analysis

After a review of the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's occupational and social impairment has been no more than moderately severe due to reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates a 50 percent disability rating under Diagnostic Code 9432.  38 C.F.R. § 4.130.

In a November 2007 VA fee based psychiatric examination the claims file and VA medical records were reviewed.  The Veteran was diagnosed during service in March 1979 with bipolar disorder, and treated with lithium.  He was medically discharged due to, what was then called, manic-depressive illness.  The Veteran described typical symptoms of mania, when he does not take medications.  He described a decreased need for sleep, racing thoughts, pressured speech, spending sprees, being agitated and engaging in goal directed activity, followed by symptoms of depression in which he drank excessively.  He reported a depressed mood, total lethargy, inappropriate guilt, feelings of hopelessness and worthlessness, and thoughts of suicide.

He had been married twice and both marriages ended, due to his psychological and psychiatric problems.  He was hospitalized in 1992 for depression and in 2000 for suicidal ideation and depression, secondary to marital problems.  He has had numerous jobs during his life.  He was also arrested and incarcerated many times.  He stated that he becomes easily irritable and frustrated, and gets into verbal altercation at his workplace as a car salesman.  The Veteran drank heavily and used cocaine and speed in the past.  He had been clean and sober for 9 years and had lived in a controlled sober living facility for the past 4 years.  He was able to do cooking, cleaning, shopping and all household duties.  

The Veteran was well dressed and groomed.  There were no abnormal movements, psychomotor retardation or agitation.  Speech was of regular rate and rhythm.  His mood was "stressed out because of money."  Affect was full, reactive, and somewhat anxious.  He was agitated and initially guarded.  Thought process was circumstantial with no evidence of loosening of associations, paranoia or delusions.  The Veteran was alert and oriented times four (time, place, person and reason) and his math skills, memory and concentration were intact.  There was no evidence of auditory or visual hallucinations; ideas of reference, or suicidal or homicidal ideation.  Insight and judgment were reasonable.  

The diagnoses were bipolar disorder; and polysubstance dependence in full sustained remission in a controlled environment.  A GAF score of 50-55 was assigned for bipolar disorder.  The examiner noted that the Veteran had occasional interference in performing activities of daily living.  He had difficulty establishing and maintaining effective work/school and social relationships.  The Veteran was judged to be capable of self-managing his funds. 

In a June 2008 VA fee based psychiatric examination the claims file and VA medical records were reviewed.  The Veteran was recently let go from a job as an automotive fleet manager after 31/2 years because of low productivity, cost cutting, and a bad market as well as some conflict with his supervisor.  He reported that he was seeking work in industrial engineering and production.  He reported being 8-12 courses away from completing his MBA studies.  The Veteran was no longer living in a sober living home, but was now living at a Veterans Homeless Transition Facility.  He was receiving treatment through the VAMC once every three months.  The Veteran stated he had been clean and sober for 10 years.  He was taking Lithium daily and Celera with good response.  

The Veteran reported anxiety, tension, and irritability; a tendency to ramble when manic; depression with occasional crying spells; occasional feelings life was not worth living; insomnia; frequent racing thoughts; intermittent auditory hallucinations; visual hallucinations in the past; impaired memory and concentration; anorexia with modest weight loss; increased energy; and, decreased sociability.  He had no suicidal ideas at this time although he had been admitted to a psychiatric facility in 2000 for attempted suicide by ingesting rat poison.  He was arrested about four times for being drunk and disorderly.  He has had two felony drug charges as well as burglary and grand theft.  He stated that he started drinking while on active duty, before a diagnosis of bipolar disorder was made, but after onset of bipolar symptoms.  He characterizes his substance abuse as primarily self-medicating.  He increased drinking as his bipolar symptoms became more overt.  He began using cocaine after discharge from the USAF; again he characterized it as self-medication, with combination of cocaine and alcohol, rarely supplemented by methamphetamine and marijuana.  He was first treated for drug or alcohol abuse around 1981 for 30 days in Florida on Court Order. He has had continued outpatient treatment off and on since then, with AA attendance.  The Veteran lives alone in specialized VA housing.  He was married twice with his second marriage ending with his second wife's suicide.  He attends church occasionally and AA meetings regularly.  He has good relationship with his daughter and with friends.  He attends various group therapy sessions and AA meetings.  He does his share of housework and cooking, drives his car, and handles his own activities of daily living and his own money.  

The Veteran was neatly dressed in casual clothing and well groomed.  He was polite, cooperative, and reliable.  His mood was hypomanic and dysphoric.  Speech was pressured and frequently rambling.  No panic attacks or obsessive rituals were noted.  Thought content was also hypomanic, dysphoric, and consistent with the mood and circumstances.  There was no thought disorder.  His memory was intact.  He had mild difficulty with concentration and a tendency to ramble and diverge from the point.  There was no thought disorder.  He denied any present psychotic symptoms including hallucinations or delusions, thoughts of harming himself or
anyone else.  He was correctly oriented to time, place, person, and purpose.  His intelligence was estimated within normal range.  Judgment and insight were intact with no impaired reality testing.  The diagnoses were bipolar I disorder, mixed, in partial remission, formerly with psychotic symptoms, with psychotic features. No psychosis was present; and polysubstance dependence (primarily alcohol and cocaine), in sustained complete remission.  A GAF score of 55, moderate to serious mental symptoms and impairment, was assigned.

The examiner noted that the Veteran met the DSM-IV criteria for a diagnosis of bipolar I disorder, currently mixed, in partial remission.  His current episode was a mixed episode, with both depressive and manic features; he was not severely depressed or overtly manic, but had depressed mood with associated anxiety, racing thoughts, pressured speech, and irritability, plus symptoms as listed.  There had previously been at least one major depressive episode, with one manic episode, and one mixed episode.  The Veteran has had psychotic symptoms in the past, but these
were not present today. He has had occasional auditory hallucinations.  In addition, he met the criteria for diagnosis of polysubstance dependence, in that he had a pattern of heavy use of alcohol and cocaine, plus other substances occasionally as noted above which gave rise to job losses, divorces, and arrests.  This condition was now in incomplete, sustained remission.  Substance abuse was more likely than not secondary to his bipolar disorder and was making no contribution to his current mental disability.  He was mentally capable of managing his benefits.  He lost his last job in part because of bad economy and general reduction in force and in part more likely than not because his hypomanic symptoms made him more troublesome than he was worth to his supervisor and employer.  With appropriate mental health treatment, it was more likely than not that he will show substantial improvement over the next 6-12 months.  He was only marginally capable of passing a job interview for the kind of work he was qualified to do at this time, but with treatment as noted, he should have no difficulty to be readily employable in either car sales, or engineering, as he prefers.  At this point, he is also mentally capable of going back to school and completing his MBA studies, with this degree being likely to enhance his employment prospects.  

In a July 2009 VA fee based psychiatric examination the claims file was reviewed.  The Veteran was noted to be unemployed since April 2008 but was continuing to look for employment.  He also was interested in completing his studies towards a master's degree in business administration.  He was seen by a VA clinician every 2 to 3 months and continued his treatment with Lithium.  The examiner noted that he had examined the Veteran a year ago in June 2008, and his c condition was about the same with some fluctuations.  

The Veteran reported anxiety, tension, and irritability which was slightly better than the previous examination; insomnia; frequent racing thoughts, and a tendency to ramble in speech and to talk too much which was about the same as last year; his depression was resolved at this time with no suicidal ideas; he had no auditory or visual hallucinations; memory and concentration were better; energy level and scalability were unchanged.  He had no thoughts of harming himself or others.  He had no recent panic attacks and remained drug and alcohol clean.

The Veteran lived in specialized VA housing.  He attended church occasionally and AA meetings regularly. He had a good relationship with his daughter and with friends.   He handled his own activities of daily living sharing housework and cooking, and attended various group therapy sessions and AA meetings.  He drove his car and handles his own money.

The Veteran was neatly dressed and well groomed.  He was polite, cooperative, reliable, and friendly.  His mood was hypomanic with some pressured rambling speech.  There was no full blown mania and no depression noted.  He smiled most of the time and laughed frequently.  There was no weeping, agitation, or obsessive rituals evident.  Thought content was also somewhat euphoric but also focused on the seemingly contradictory goals of obtaining a higher disability rating and vocational rehabilitation.  Generally his symptoms were the same as in the previous examination.  The Veteran was correctly oriented to time, place, person, and purpose.  His intelligence was estimated within the bright normal range and judgment and insight were intact.  The examiner noted that a May 2009 report from the Homeless Veterans Recovery Support Group reported that the Veteran appeared to be doing well with the staff and other veterans.  A VA psychiatric note dated April 2009 reported similar complaints and findings and assigned a GAF of 60. 

The examiner diagnosed bipolar I disorder, mixed, in partial remission, with no psychosis at present; and polysubstance dependence (amphetamine, cocaine, and alcohol), in sustained complete remission.   A GAF score of 57, moderate to serious mental symptoms and impairment, was assigned.  The examiner opined that the Veteran had no mental impairment with respect to activities of daily living.  He had moderate to serious mental symptoms and impairments.  He was actively job hunting and wanted to participate in vocational rehabilitation.  With continued appropriate mental health treatment, it was more likely than not that his mental condition will remain at about the same for the next 6-12 months.  He was mentally capable of managing his own benefits.  

To receive a higher initial disability rating, the evidence must show occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

The record at no point showed deficiencies in most areas of reliability and productivity.  During the July 2009 VA examination, the Veteran reported that he was applying for vocational rehabilitation and attempting to complete a master's degree in business administration.   He was able to do the basic activities of daily living including personal hygiene, dressing, toiletries, and eating.  He attended AA meetings and had some friends.  He had a daughter whom he reportedly had good relations with.  The Veteran was currently not working but was actively seeking employment and was fully capable of taking care of his personal needs.  

The Board acknowledges that the Veteran has chronic hypomania and depression.  This has led to occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  The Board finds his disorder to be appropriately addressed under the 50 percent criteria.  Although there are indications of occasional symptoms, such as auditory hallucinations, that are listed as examples within the higher ratings under the Rating Schedule, overall, the complete disability picture is more consistent with a 50 percent rating.  These more severe symptoms are less common for the Veteran and do not affect is overall GAF scores, or ability to function socially or in a work setting beyond that already contemplated by the 50 percent rating.

The VA treatment records also do not support a higher rating.  As noted a VA psychiatric clinician in April 2009 reported similar complaints and findings and assigned a GAF of 60.  A May 2009 report from the Homeless Veterans Recovery Support Group reported that the Veteran appeared to be doing well with the staff and other Veterans.  A July 2009 Homeless Veterans Recovery Support Group entry reported that the Veteran was attentive, alert, and engaged throughout his group sessions.  He reported that he would be absent for two weeks as he was going to visit his daughter out of state.  He was scheduled for a vocational rehabilitation evaluation and was advocating for funding to return to school and be retrained.  The Board finds that the record does not support a rating in excess of 50 percent.

The symptoms listed in Diagnostic Codes 9432 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran complains of other symptoms that are not listed in the criteria, but may reflect the severity of his psychiatric symptoms.  These include, but are not limited to job difficulties, stress at work, some intrusive memories, and possible unusual perceptive and auditory experiences.   Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity.   See Mauerhan, 16 Vet. App. 436.

The Veteran's GAF score is also consistent with no more than a 50 percent rating.  The Veteran was assigned a GAF score of 50-55 in November 2007, and a GAF of 55 in June 2008, and a GAF of 57 in July 2009.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that the Veteran is at the upper level of this range.  The examiner in July 2009 noted the Veteran's intelligence was in the bright average range.  

In this case, the Veteran's symptoms and the degree of occupational and social impairment shown by the evidence of record does not more nearly approximate the criteria for a 70 percent disability rating for the initial rating period.  Therefore, the Board finds that the Veteran's bipolar disorder at no point more nearly approximated the criteria for a higher initial disability rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral for an extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's bipolar disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 9432, specifically provide for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, including the Veteran's statements, the Board has found that the Veteran's bipolar disorder is manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  All of these symptoms or social and occupational impairments are explicitly recognized by the schedular rating criteria. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's psychiatric disability, and finds that the rating schedule adequately provides for ratings base on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment manifested occupational and social impairment with reduced reliability and productivity, as set forth in the 50 percent rating criteria.  All of the Veteran's psychiatric symptoms attributable to a bipolar disorder are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

In the absence of exceptional factors associated with the Veteran's bipolar disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disability, so is adequate to rate the Veteran's service-connected bipolar disorder, so that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for bipolar disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


